Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered May 3, 2016. The order appointed a referee to hear and report on the reasonableness of attorneys’ fees.
It is hereby ordered that the order so appealed from is affirmed without costs.
Same memorandum as in Williams v Philips Med. Sys. (Cleveland), Inc. ([appeal No. 1] 152 AD3d 1199 [2017]).
All concur except Smith and Scudder, JJ., who dissent and vote to reverse in accordance with the same dissenting memorandum as in Williams v Philips Med. Sys. (Cleveland), Inc. ([appeal No. 1] 152 AD3d 1199 [2017]).
Present — Whalen, P.J., Smith, Carni, Curran and Scudder, JJ.